            Case 1:18-cv-07543-LGS Document 55 Filed 02/12/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
ANAS OSAMA IBRAHIM ABDIN,                                     :
                                                              :   No. 1:18-cv-07543-LGS
                           Plaintiff,                         :
                                                              :   Hon. Lorna G. Schofield
                  v.                                          :
                                                              :
CBS BROADCASTING, INC and/or CBS CORP. :                          NOTICE OF MOTION
and/or CBS ALL ACCESS, and/or CBS                             :
INTERACTIVE Netflix, INC.,                                    :
                                                              :
                           Defendants.                        :
--------------------------------------------------------------X

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and

Declaration of Wook Hwang, with exhibits, dated February 12, 2019, and all other pleadings and

proceedings had herein, Defendants CBS Broadcasting Inc., CBS Interactive Inc., CBS

Corporation, CBS All Access1 and Netflix, Inc., by their counsel, Loeb & Loeb LLP, will move

this Court before the Honorable Lorna G. Schofield, at the United States Courthouse located at

40 Foley Square, New York, New York, as soon as counsel may be heard and at such time as the

Court directs, for an Order, pursuant to Fed. R. Civ. P. 12(b)(6), dismissing the Third Amended

Complaint filed by Plaintiff Anas Osama Ibrahim Abdin in its entirety, with prejudice, for failure

to state a claim upon which relief may be granted, together with such other relief as the Court

deems just and proper.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Order entered on January 8,

2019 (DE 48), opposition papers, if any, shall be filed on or before March 5, 2019.



        1Although CBS All Access is named as a Defendant in the caption, it is not a legal entity
and no allegations are asserted against it in the Third Amended Complaint.
        Case 1:18-cv-07543-LGS Document 55 Filed 02/12/19 Page 2 of 2



Dated: New York, New York
       February 12, 2019


                                   LOEB & LOEB LLP

                                   By: /s/ Wook Hwang
                                      Wook Hwang
                                      Nathalie Russell
                                      345 Park Avenue
                                      New York, New York 10154-1895
                                      (212) 407-4000

                                   Attorneys for Defendants CBS Broadcasting Inc.,
                                   CBS Corporation, CBS Interactive Inc., and Netflix,
                                   Inc.




                                      2
